DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this include: (in claim 1) a resettable inertia lock assembly is set forth, yet the intended functional purpose of the device as well as how, in what way, and by what means does it function as an inertia lock assembly is unclear in the context of the claim language; (in claim 1) it 
Several of the remaining claims include the same or similar 112 issues as above, particularly claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breimayer et al., US Patent Application Publication 2014/0245568A1.  As in claim 1, a resettable inertia lock assembly, comprising a chassis (broadly considered as 2) configured to be mounted within an access closure of a motor vehicle, a cassette (broadly considered as (10, 11), as best understood, a reset structure defined on one of the chassis and the cassette, a resettable locking apparatus (including 50) carried by the cassette and including an inertia-activated member and inherently having an engagement coupler, the engagement coupler movable between a first position securing the inertia-activated member in an inertia-activated position and a second position in which the engagement coupler does not secure the inertia-activated member in the inertia-activated position (inherent), and, as best understood, a movement device for producing a relative movement between the chassis and the cassette to cause the reset structure to engage and move the engagement coupler from the first position to the second position thereof to allow the inertia-activated member to move from the inertia-activated position to a home position.  As in claim 2, a bellcrank 40   by the cassette and including an inertia- activated member responsive to an acceleration force to move from a home position to an inertia-activated position and an engagement coupler movable between a first position engaging the inertia-activated member to secure the inertia-activated member in the inertia-activated position and a second position disengaged from the inertia-activated member to allow the inertia-activated member to return to the home position, and a reset structure defined on one of the chassis and the cassette, as best understood, at least broadly, the reset structure defining a ramp extending away from a surface of the one of the chassis and the cassette, the ramp surface engaging a portion of the engagement coupler in the first position of the engagement coupler to inhibit movement of the engagement coupler from the first position to the second position thereof.  Claims 20 is rejected using the same or similar reasoning as above.

Allowable Subject Matter
Claims 7 and 16-19, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675